DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The examiner has interpreted the limitation of the configuration information of cell type as indicated in the specification in par. 0125 and table 2 and withdrawn the rejection.
Applicant's arguments filed 10-8-2021 regarding claim 17 have been fully considered but they are not persuasive.
As to applicant’s arguments that claim 17 requires that when the terminal sends the first information to the network device, the configuration information must include all elements of at least one of the following two groups of characteristics:
Group 1: 
"  a cell reselection threshold, 
"  a cell reselection hysteresis parameter, 
"  cell reselection hysteresis duration, 
"  a cell reselection mobile-state scale factor. 
Group 2: 
"  a cell handover threshold, 
"  a cell handover hysteresis parameter, 

"  a cell handover mobile-state scale factor.
The examiner respectfully disagree with that interpretation. The claim language do not clearly recite that the there are two groups and for examination purposes once the claim recites “or” it is a selection of one of the alternatives. In addition, there is also an “or” between when the terminal send the first information and when the terminal send the second information; thereby, if the second option is selected none of the above groups are required. The examiner invites the applicant to amend the claim to clearly recite the selection between the above groups for the selection of the first information, but please note that if the second information is selected none of the above groups are required.
The rejection of record stands.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species , as set forth in the Office action mailed on 11-4-2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of specie B is withdrawn.  Claims 10-15 , directed to configuration of a terminal based on mobility status is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 20160374000 in view of Aziz 20120039181.

As to claim 17, Kim discloses a terminal configuration method, comprising: sending, by a terminal, first information and second information to a network device, wherein the first information is cell access information (see par. 0290, 0275-0276); and receiving, by the terminal, configuration information sent by the network device (see par. 0287) and, wherein when the terminal sends the first information to the network device, the configuration information comprises a cell reselection threshold, a cell reselection hysteresis parameter, cell reselection hysteresis duration, and a cell reselection mobile-state scale factor, and/or a cell handover threshold, a cell handover hysteresis parameter, a cell handover triggering time, and a cell handover mobile-state scale factor (see par. 0199, 0213-0214). Kim fails to disclose beamforming capabilities. In an analogous art, Aziz discloses when the terminal sends the second information to the network device, the configuration information comprises at least one of a beam change threshold, a beam change hysteresis parameter, beam change hysteresis duration, a beam change mobile-state scale factor, a beam change triggering time, a beam change evaluation time, and an additional evaluation time, wherein the beam change is beam increase or beam switching (see par. 0009, 0013, 0015, 0042). Therefore, it would have 

As to claim 22, Kim discloses the e method according of claim 17, wherein after receiving, by the terminal, the configuration information sent by the network device, the method further comprises: when the configuration information comprises the cell reselection threshold, the cell reselection hysteresis parameter, the cell reselection hysteresis duration, and the cell reselection mobile-state scale factor, performing, by the terminal, cell reselection based on the configuration information; when the configuration information comprises the cell handover threshold, the cell handover hysteresis parameter, cell handover hysteresis duration, and the cell handover mobile- state scale factor, performing, by the terminal, cell handover based on the configuration information (see par. 0199, 0213-0214); or when the configuration information comprises the beam change threshold, the beam change hysteresis parameter, the beam change hysteresis duration, and the beam change mobile- state scale factor, performing, by the terminal, beam changing based on the configuration information.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view Aziz as applied to claim 17 above, and further in view of Chapman 20150222345.

As to claim 19, Kim discloses the method according to claim 7, wherein before the receiving, by the network device, the first information and the second information .

Allowable Subject Matter
Claims 1, 5-8, 10-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the examiner has interpreted the limitation of the configuration information of cell type as indicated in the specification in par. 0125 and table 2; thereby, making the arguments persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647